Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/02/2022 has been entered into this application. New claims 21-22 have been added.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

4.	Claims 15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent. Pub. No. 2014/0300890 A1 by Lange et al (hereinafter Lange).

Regarding Claim 15, Lange teaches a method of scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
receiving reflected light (Fig. 2 @ 203, Par. [0042]) bounced from a first point on an exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]); 
configuring the reflected light (Fig. 2 @ 203, Par. [0042]) to pass through a pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing through the pinhole); 
detecting (Fig. 2 @ 218, Par. [0042]) the reflected light (Fig. 2 @ 203, Par. [0042]) bounced from the first point on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) after passing the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing through the pinhole);
determining a spectrum of the detected reflected light (Abstract, implicitly teaches. Also see Fig. 1G); 
determining a first wavelength of a peak intensity of the spectrum (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352 @ 352, Par. [0062]); and 
determining a height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the first point on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the peak intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]). 

Regarding Claim 17, Lange teaches a system for scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
a main controller (Fig. 2 @ 290, Par. [0053-0054]); 
a light source (Fig. 2 @ 202) coupled to the main controller (Fig. 2 @ 290, Par. [0053-0054]) and configured to transmit a beam of light (Fig. 2 @ 201) that comprises multiple wavelengths (Par. [0010, 0040, 0041, 0043, 0046, 0056]. Also see Fig. 3A) to the substrate (Fig. 2 @ 216, Par, [0041); 
a stage (Par. [0048]) coupled to the main controller (Fig. 2 @ 290, Par. [0053-0054]) and configured to move the substrate (Par. [0048]); 
an optical system (Fig. 2 @ 210, Par. [0053-0054]) disposed in a light path between the light source (Fig. 2 @ 202) and the substrate (Fig. 2 @ 216) and coupled to the main controller (Fig. 2 @ 290, Par. [0053-0054]) and configured for focusing the beam of light on an exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Par. [0041]); and 
a spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 2 and 5) to receive a reflected beam of light (Fig. 2 @ 203, Par, [0042]) bounced from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) and directed by the optical system (Fig. 2 @ 210, Par. [0053-0054]) and configured for: 
detecting (Fig. 2 @ 218, Par, [0042]) reflected light (Fig. 2 @ 203, Par, [0042]) bounced from a first point on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]);
determining a spectrum of the detected reflected light (Abstract, implicitly teaches. Also see Fig. 1G); 
determining a first wavelength of a peak intensity of the spectrum (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]); and 
determining a height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the first point on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the peak intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B $ 352, Par. [0062]).  

Regarding Claim 18, Lange teaches wherein the light source is a white light source and the multiple wavelengths are in white light spectrum (Par. [0040]. Also see Par. [0067]).  

Regarding Claim 19, Lange teaches wherein the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 2 and 5) includes a lens (Fig. 2, Par. [0011]: collection optics module thus implicitly teaches a lens, Fig. 5 @ 508, Par. [0011, 0071]) configured for focusing the reflected light onto one or more light detectors (Par. [0042, 0052]) of the spectrometer, and wherein each light detector is configured to generate a signal proportional to the reflected light in a specific wavelength range (Par. [0039, 0060, 0072, 0083]).  

Regarding Claim 20, Lange teaches further comprising a pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) disposed in a light path between the substrate (Fig. 2 @ 216) and the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 2 and 5), wherein: 
the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) is arranged before the lens (Fig. 2, Par. [0011]: collection optics module thus implicitly teaches a lens, Fig. 5 @ 508, [0071]) of the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 5), 
the reflected light (Fig. 2 @ 203, Par. [0042]) with the first wavelength (Par. [0041) is deflected at about 90 degrees (Fig. 2 @ 216 (substrate), 203 relationship illustrates 90 degrees deflection) to focus (Fig. 2 @ 216: aperture illustrates focusing) on the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) and substantially entirely pass through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing the entire light), and the reflected light having wavelengths other than the first wavelength are configure to not focus on the pinhole (Abstract, Par. [0008, 0011, 0042]) and a fraction of the reflected light passes through the pinhole when the reflected light has other than the first wavelength (Abstract, Par. [0011, 0042, 0046-0047]).

	Regarding Claim 21, Lange teaches wherein the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) comprises one or more of bumps and dips (Fig. 2 @ 225, illustrates such configuration comprises one or more of bumps or dips. See Abstract: focusing an illumination beam at a plurality of focus planes at a plurality of different depths of a first vertical stack, wherein a defect is located at an unknown one of the different depths thus teaches substrate comprises one or more of bumps or dips), wherein a height of a bump or a depth of dip on the surface of the substrate is determined (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) with respect an area having with no bumps or dips surrounding the bump or the dip (Par. [0009, 0013, 0060]. Also see Fig. 3B, Par. [0062]. Peak intensity illustrates surrounding the bump or the dip with respect an area having with no bumps or dips).

	Regarding Claim 22, Lange teaches wherein the reflected light comprises multiple wavelengths in white light spectrum (Par. [0040]. Also see Par. [0067]), the method further comprising:
	deflecting the reflected light at about 90 degrees (Fig. 2 @ 216 (substrate), 203 relationship illustrates 90 degrees deflection) to be directed at the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]), wherein a portion of the reflected light (Fig. 2 @ 203, Par. [0042]) with the first wavelength (Par. [0041) focuses at the pinhole (Fig. 2 @ 216: aperture illustrates focusing, Par. [0008, 0011, 0042]) and substantially entirely passes through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing the entire light).

Claim Rejections - 35 USC § 102/103

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 6-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent. Pub. No. 2014/0300890 A1 by Lange et al (hereinafter Lange) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lange in view of US Patent. Pub. No. 2008/0018883 A1 by Kvamme et al (hereinafter Kvamme).

Regarding Claim 1, Lange teaches a method of scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
transmitting a converging beam of light (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) that comprises multiple wavelengths (Par. [0010, 0040, 0041, 0043, 0046, 0056]. Also see Fig. 3A) to the substrate (Fig. 2 @ 216, Par, [0041), wherein each wavelength of the multiple wavelengths is configured to focus at a different distance in a focus interval around (Abstract, Par. [0010, 0040, 0043-0044, 0056-0057, 0066]) and comprising an exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041) (Also see Fig. 5, Par. [0068]);
receiving reflected light (Fig. 2 @ 203, Par, [0042) bounced from an exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]); and 
determining a height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041]) based on a wavelength of the with a highest intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]) that is bounced from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]).  

or, in the alternative (103):

Lange teaches a method of scanning a substrate (Fig. 2 @ 216, Par, [0040, 0041, 0045, 0050]. Also see Fig. 3A, Par. [0056-0058]), comprising: 
transmitting a converging beam of light (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) that comprises multiple wavelengths (Par. [0010, 0040, 0041, 0043, 0046, 0056]. Also see Fig. 3A) to the substrate (Fig. 2 @ 216, Par, [0041), wherein each wavelength of the multiple wavelengths is configured to focus at a different distance in a focus interval (Abstract, Par. [0010, 0040, 0043-0044, 0056-0057, 0066]) and comprising an exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041) (Also see Fig. 5, Par. [0068]);
receiving reflected light (Fig. 2 @ 203, Par, [0042) bounced from an exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]); and 
determining a height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041]) based on a wavelength of the reflected light with a highest intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]) that is bounced from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) but does not explicitly teach a converging beam of light that comprises multiple wavelengths.

However, Kvamme teaches a converging beam of light (Fig. 1 @ 34, Par. [0010, 0036]) that comprises multiple wavelengths (Fig. 1 @ 36, Par. [0010, 0036]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Lange by Kvmme as taught above such that a converging beam of light that comprises multiple wavelengths is accomplished in order to separate light into a plurality of light beams and focusing the plurality of light beams to a plurality of scanning spots on the surface of the substrate at a high speed and with a high degree of sensitivity (Abstract, Par. [0003]).

Regarding Claim 2, Lange teaches further comprising: 
irradiating the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) with the converging beam of light from a light source (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) located at a first distance (Fig. 2 @ 227, Par. [0042]) from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]), wherein the exposed surface of the substrate (Fig. 2 @ 216, Par, [0041]) is a backside surface of the substrate (Fig. 2 @ 216, Par, [0041], illustrates backside) and the light source (Fig. 2 @ 202, Par, [0010, 0040, 0041]) is located above the backside surface of the substrate (Fig. 2 @ 216, Par, [0041], illustrates such configuration).  

Regarding Claim 3, Lange teaches wherein the first distance (Fig. 2 @ 227, Par. [0042]) is a perpendicular distance (Fig. 2, illustrates such configuration) between the light source (Fig. 2 @ 202, 201, Par, [0010, 0040, 0041]) and a flat portion of the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) with no bumps or dips (Fig. 2 @ 227, illustrates such configuration no bumps or dips. See Abstract: focusing an illumination beam at a plurality of focus planes at a plurality of different depths of a first vertical stack, wherein a defect is located at an unknown one of the different depths thus teaches other depths with no bumps or dips). 
 
Regarding Claim 6, Lange teaches wherein the reflected light (Fig. 2 @ 203, Par, [0042]) is only bounced from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 only bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]) is received (Fig. 2 @ 218, Par, [0042]) by a spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 5), the method further comprising: 
detecting (Fig. 2 @ 218, Par, [0042]) the reflected light (Fig. 2 @ 203, Par, [0042]) bounced from a first point on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 216, Par, [0041]);
determining a spectrum of the detected reflected light (Abstract, implicitly teaches. Also see Fig. 1G); 
determining a first wavelength of a peak intensity of the spectrum (Par. [0009, 0013, 0060]. Also see Fig. 3B @ 352, Par. [0062]); and 
determining the height or depth (Fig. 2 @ 216, Title, Abstract, Par. [0007, 0009-0010, 0013, 0041, 0057]. Also see Fig. 3A @ 310) of the first point on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216 (i.e. the first point), for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 2 @ 216, Par, [0041]) based on the first wavelength of the peak intensity (Par. [0009, 0013, 0060]. Also see Fig. 3B $ 352, Par. [0062]) but does not explicitly teach by a spectrometer. 
 
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a spectrometer to measure spectral components in order to obtain a predictable result since it is well known in the art that a spectrometer provides a method of measuring/analyzing spectra.

The examiner takes Official Notice that a spectrometer is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).
	
Regarding Claim 7, Lange teaches wherein the spectrometer comprises a lens (Fig. 2, Par. [0011]: collection optics module thus implicitly teaches a lens, Fig. 5 @ 508, Par. [0011, 0071]) at an input to the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 2 and 5), the lens is configured to focus the reflected light from the exposed surface of the substrate onto one or more light detectors (Par. [0042, 0052]), and wherein each light detector comprises a filter to select a specific wavelength range (Par. [0051, 0071-0072, 0087]) and to generate a signal proportional to an intensity of the reflected light in the specific wavelength range (Par. [0039, 0060, 0072, 0083]).  

Regarding Claim 8, Lange teaches wherein a portion of the converging beam of light that has the first wavelength (Par. [0041) is configured to focuses on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Abstract, Par. [0040]. Also see Fig. 3B @ 352, Par. [0062], which illustrates peak intensity at the first wavelength).  

Regarding Claim 9, Lange teaches wherein a pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]) structure having a pinhole is arranged before the lens (Fig. 2, Par. [0011]: collection optics module thus implicitly teaches a lens, Fig. 5 @ 508, [0071]) of the spectrometer (Par. [0051-0054, 0071-0072, 0087], combination of the optical components implicitly teaches a spectrometer. Also see Fig. 5), wherein the reflected light (Fig. 2 @ 203, Par. [0042]) is deflected at about 90 degrees (Fig. 2 @ 216 (substrate), 203 relationship illustrates 90 degrees deflection) and is directed to the pinhole structure (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042]), and wherein a portion of the reflected light (Fig. 2 @ 203, Par. [0042]) with the first wavelength (Par. [0041) focuses at a pinhole of the pinhole structure (Fig. 2 @ 216: aperture illustrates focusing, Par. [0008, 0011, 0042]) and substantially entirely passes through the pinhole (Fig. 2 @ 216: aperture, Par. [0008, 0011, 0042], illustrates passing the entire light).  

Regarding Claim 10, Lange teaches wherein a remaining portion of the reflected light having one or more wavelengths other than the first wavelength are configure to not focus on the pinhole (Abstract, Par. [0008, 0011, 0042]).  

Regarding Claim 11, Lange teaches wherein a fraction of the reflected light passes through the pinhole when the reflected light has a wavelength other than the first wavelength (Abstract, Par. [0011, 0042, 0046-0047]).  

Regarding Claim 12, Lange teaches wherein the reflected light having a wavelength that does not focus on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate is configured not to focus on the pinhole structure (Abstract, Par. [0008, 0011, 0042]). 
 
Regarding Claim 13, Lange teaches wherein the substrate is arranged on a stage (Par. [0048]), the method further comprising: 
configuring the stage to move the substrate in a first direction (Fig. 2 @ D, Par. [0048, 0061]) and receiving the reflected light bounced from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate (Fig. 2 @ 203) at one or more different points along the first direction (Fig. 2 @ 225, Par. [0048]); 
scanning the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate by the converging beam of light (See Claim 1 rejection); 
receiving the reflected light from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate in a specific range of wavelengths corresponding to a specific range of heights (Abstract, Par. [0007-0008, 0010]); and 
exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate on a scan line along the first direction (Fig. 1G).  

Regarding Claim 14, Lange teaches further comprising further comprising: 31 DM US 165105376-1.095714.1057P20193315US01095714-1057 
moving the stage in parallel lines along the first direction or moving the stage in parallel lines perpendicular to the first direction to scan the substrate (Fig. 2 @ D, Par. [0048, 0061]); 
receiving the reflected light from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate in a specific range of wavelength corresponding to a specific range of heights (Abstract, Par. [0007-0008, 0010]); and 
determining a map of the specific range of heights on the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059]) of the substrate (Fig. 1G). 
 
Regarding Claim 16, Lange teaches wherein the substrate is arranged on a stage (See Claim 13 rejection), the method further comprising: 
configuring the stage to move the substrate in a first direction and receiving the reflected light bounced from the exposed surface (Fig. 2 @ 216, Par. [0048]: a positioning mechanism 280 for moving the depth position of the focus spot(s) relative to the sample 216, for example, in direction D. That is, the positioning mechanism 280 can control the focus depth of the focus spot(s) within a multiple-layered stack of the sample. For instance, the positioning mechanism may be coupled to the stage (not labelled) for moving the sample 216 so that the focus spot(s) penetrate to different depths of the sample stack 216. Alternatively or additionally, the optics may be moved by a positioning mechanism so as to move the focus spots relative to the sample, [0057], [0058]: the depth of the 3D stack that is to be scanned is known and the depth of focus can be incremented from a top surface (i.e. the exposed surface) of the 3D stack to a bottom of the 3D stack. [0059], thus teaches reflected light 203 bounced from the exposed surface, i.e. the top surface of the substrate 216) of the substrate at one or more different points along the first direction (See Claim 13 rejection); 
scanning the s exposed surface of the substrate by a converging beam of light (See Claim 1 rejection); 
receiving the reflected light bounced from the exposed surface of the substrate in a specific range of wavelength corresponding to a specific range of heights (See Claim 13 rejection); and 32 DM US 165105376-1.095714.1057P20193315US01095714-1057 
determining a map of the specific range of heights on the exposed surface of the substrate on a scan line along the first direction (See Claim 13 rejection).  

Response to Arguments

Applicant’s arguments filed on 02/02/2022 with respect to claims 15 have been fully considered but they are not persuasive.
The Applicant argues regarding claim 15 that Applicant respectfully submits that the cited portions of the applied reference, Lange, are not understood to disclose all of the features of independent claim 15, particularly with respect to at least the feature of “receiving reflected light bounced from a first point on an exposed surface of the substrate, detecting the reflected light bounced from the first point on the exposed surface of the substrate..., determining a spectrum of the detected reflected light, determining a first wavelength of a peak intensity of the spectrum, and determining a height or depth of the first point on the exposed surface of the substrate based on the first wavelength of the peak intensity (Argument, Page 12-14).”

	The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claim 15 rejection).

	The Applicant also argues regarding claim 17 that Applicant respectfully submits that the cited portions of the applied reference, Lange, are not understood to disclose all of the features of independent claim 15, particularly with respect to at least the feature of “a spectrometer to receive a reflected beam of light bounced from the exposed surface of the substrate ... detecting reflected light bounced from a first point on the exposed surface of the substrate, ... determining a height or depth of the first point on the exposed surface of the substrate based on the first wavelength of the peak intensity (Argument, Page 14-15).”	
	The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claim 17 rejection).

(Argument, Page 15-16).”	

	The Examiner respectfully disagrees. Lange alone or in combination with Kvamme clearly teaches the above argued limitations (Final OA, Claim 1 rejection).

	The Applicant also argues regarding claim 18-20 that Applicant respectfully submits that claim 20 is additionally allowable for reciting “the reflected light with the first wavelength is deflected at about 90 degrees to focus on the pinhole and substantially entirely pass through the pinhole (Argument, Page 16).”	

	The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claim 20 rejection).

	The Applicant also argues regarding dependent claims 2, 3, and 6-14 currently under consideration in the application are dependent from independent claim 1 discussed above and therefore are believed to be allowable for at least similar reasons. Because each dependent claim is deemed to define an additional aspect of the invention, the individual consideration of each on its own merits is respectfully requested. Reconsideration and withdrawal of the rejections of the dependent claims 2, 3, and 6-14 
degrees to focus on the pinhole and substantially entirely pass through the pinhole.” Also, claim 6 is additionally allowable for reciting “the reflected light is only bounced from the exposed surface of the substrate The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Argument, Page 16).”

The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claims 2, 3, 6-14 and 20 rejection).

	The Applicant’s argument regarding claim 16 (Argument, Page 16-17) is not persuasive.

Since the cited references teach all the limitations of amended Claims 1, 15 and 16, therefore, there are no deficiencies in the rejection of claims 1, 15 and 16 that require curing Lange by Kvamme. Kvamme references will not be discussed here because the Applicant did not further argue regarding Kvamme.

	The Applicant further argues the new dependent claims 21 and 22 are allowable by virtue of dependency from independent claim 15 that is discussed above. Also, claim 21 is additionally allowable because of reciting “deflecting the reflected light at about 90 degrees to be directed at the pinhole (Argument, Page 17).”

The Examiner respectfully disagrees. Lange clearly teaches the above argued limitations (Final OA, Claims 15 and 21-22 rejection).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JAMIL AHMED/
Primary Examiner, Art Unit 2886